[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          JUNE 21, 2010
                                     No. 09-10316
                                                                           JOHN LEY
                               ________________________
                                                                            CLERK

                       D. C. Docket No. 08-00183-CR-T-27-MAP


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

DAMIEN SHABONTA HOWARD,

                                                                      Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                       (June 21, 2010)

EDMONDSON and MARCUS, Circuit Judges, and BARBOUR,* District Judge.




       *
         Honorable William Henry Barbour, Jr., United States District Judge for the Southern
District of Mississippi, sitting by designation.
PER CURIAM:



      The issue in this appeal is whether the evidence presented by the

government was sufficient to convict Howard of being a felon in possession of a

firearm. The answer is, “Yes.”

      We view the evidence in the light most favorable to the government, with all

reasonable inferences and credibility choices made in the government’s favor. To

establish insufficiency, it is not enough for the defendant to put forth a reasonable

hypothesis of innocence. The possession can be either actual or constructive.

“‘Constructive possession exists when a defendant has ownership, dominion, or

control over an object itself or dominion or control over the premises or the vehicle

in which the object is concealed.’” United States v. Hernandez, 433 F.3d 1328,

1333 (11th Cir. 2005) (quoting United States v. Leonard, 138 F.3d 906, 909 (11th

Cir. 1998)).

      The pertinent handgun was found in a motor vehicle which had been

pursued by law enforcement for approximately 30 minutes in marked cars at

speeds up to 100 mph. The chase ended when the car in which the gun was found

crashed. The evidence was that Howard was the only person in the vehicle in

which the gun was found. The safety on the loaded gun was off, and it was



                                           2
cocked. A police officer testified that, once the vehicle crashed, the officer saw

Howard moving around inside the vehicle as if he were searching for something.

The gun and some drugs were found in the car. Howard told the police that the

driver of the car in which he was found had run away. But a police officer who

had observed the vehicle from a helicopter never saw anyone but Howard come out

of the car. The government also presented the testimony of a current jail inmate

who testified that he had often exchanged cocaine with Howard and that he had

seen Howard with a gun in an automobile before. From this evidence, we conclude

that a reasonable jury could find that Howard controlled the vehicle and knowingly

exercised dominion over the handgun found in the vehicle.

      AFFIRMED.




                                          3